             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  BROWSE3D LLC,

                 Plaintiff                                 Case No. 6:19-cv-00188

                v.                                         JURY TRIAL DEMANDED

  NORDSTROM, INC.,

                 Defendant



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Browse3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Nordstrom, Inc. (“Nordstrom” or “Defendant”), and alleges as

follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                             PARTIES

       2.      Browse3D is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business at 108 Wild Basin Rd S, Suite 250, Austin,

Texas 78746.

       3.      Upon information and belief, Defendant, Nordstrom, is a corporation organized and

existing under the laws of the State of Washington with a principal place of business in this judicial

district at 2901 N Capital of Texas Hwy S, Austin, TX 78746.
              Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 2 of 8



                                      JURISDICTION AND VENUE

        4.      This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

        5.      Upon information and belief, Defendant is subject to personal jurisdiction of this

Court based upon it having regularly conducted business, including the acts complained of herein,

within the State of Texas and this judicial district and/or deriving substantial revenue from goods

and services provided to individuals in Texas and in this District.

        6.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places of

business in this judicial district.

                                            COUNT I
                           (Infringement of U.S. Patent No. 10,031,897)

        7.      Browse3D incorporates paragraphs 1 through 6 as though fully set forth herein.

        8.      Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the “’897

Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued on July 24,

2018. A copy of the ’897 Patent is attached as Exhibit A.

        9.      The ’897 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        10.     Defendant hosts and provides an interactive website at https://shop.nordstrom.com/

for advertising and promoting the sale of items to users of the website. In use, Defendant tracts

user behavior when interacting with the website, including selection of individual hyperlinks.

Defendant uses the user behavior information to customize the rendering of webpages to present

information to the user. The Defendant’s system for hosting and operating the website is the

Accused Instrumentality that infringes the ’897 Patent.


COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 2
              Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 3 of 8



       11.     At least by hosting, promoting, and publishing the website, Defendant encourages

its customers, potential customers, and users of the website to use the website and practice the

claimed methods, which Defendant controls the use of and derives a direct benefit and profit from.

       12.     Upon information and belief, Defendant has infringed and continues to infringe one

or more claims, including Claim 10, of the ’897 Patent by making and using Defendant’s

interactive website in the United States without authority. Defendant has infringed and continues

to infringe the ’897 Patent either directly or through the acts of inducement in violation of 35

U.S.C. § 271. Defendant has been on notice of the ’897 Patent at least as early as the date it received

service of this complaint.

       13.     Claim 10 recites:

               10.     A method for web browsing comprising:

                       over a plurality of browsing sessions, monitoring browsing activity of a user

                               at a particular web page that comprises a plurality of hyperlinks for

                               hyperlinking from the particular web page;

                       determining a pattern of hyperlink usage of the user based on the monitored

                               browsing activity;

                       determining a prioritized list of hyperlinks based on the determined pattern

                               of hyperlink usage, wherein the prioritized list of hyperlinks

                               comprises a subset of said plurality of hyperlinks, and wherein each

                               hyperlink on the prioritized list links to a respective web page;

                       in an other browsing session, presenting a window that comprises a first

                               area and a second area;

                       in the other browsing session, presenting the particular web page in the first



COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 3
             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 4 of 8



                              area of the window;

                       in the other browsing session, automatically requesting web page data for

                              the respective web pages; and

                       in the other browsing session, presenting in the second area each hyperlink

                              in the prioritized list of hyperlinks, wherein the presented hyperlinks

                              are positioned according to prioritization of the prioritized list, and

                              wherein the presented hyperlinks are presented as reduced size

                              images rendered using said requested web page data.

               Defendant, with use of the Accused Instrumentality, practices the claimed method

for web browsing by hosting and providing the https://shop.nordstrom.com/ website:




               Defendant, with use of the Accused Instrumentality, tracks a browsing pattern of a

user based on entries received from the user at the computer over a plurality of browsing sessions.




               Defendant, with use of the Accused Instrumentality, stores a history of hyperlinks

selected by the user from a particular web page presented on the display device during visitations

of the user to the particular web page during the plurality of browsing sessions.


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 4
             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 5 of 8




https://github.com/verlok/lazyload




               Defendant, with use of the Accused Instrumentality, determines a plurality of

hyperlinks from the stored history of hyperlinks.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 5
             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 6 of 8




              Each hyperlink in the plurality of hyperlinks corresponds to a respective web page.




              When a user closes the first browsing session and the web page is revisited by the

user in an other browsing session, Defendant, with use of the Accused Instrumentality, presents a

window the comprises a first and a second area.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 6
             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 7 of 8




               Defendant, with use of the Accused Instrumentality, presents the hyperlinks in the

second area of the window.




               Each presented hyperlink is presented as a reduced size image associated with the

corresponding web page.




               The reduced size images are presented in an arrangement that reflects prioritization

of the corresponding respective web pages (e.g. the reduced sized image corresponding to the link

to the most recently viewed page is displayed first [leftmost] and the reduced sized image

corresponding to the link to the earliest viewed web page is displayed last [rightmost])

               Browse3D has been damaged by Defendant’s infringing activities.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 7
             Case 6:19-cv-00188 Document 1 Filed 03/05/19 Page 8 of 8



                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.      declaring that the Defendant has infringed the ’897 Patent;

      2.      awarding Plaintiff its damages suffered as a result of Defendant’s infringement of

              the ’897 Patent;

      3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

      4.      granting Plaintiff such further relief as the Court finds appropriate.

                                       JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



      Dated: March 5, 2019                           Respectfully submitted,



                                                     /s/ Raymond W. Mort, III
                                                     Raymond W. Mort, III
                                                     Texas State Bar No. 00791308
                                                     raymort@austinlaw.com

                                                     THE MORT LAW FIRM, PLLC
                                                     106 E. Sixth Street, Suite 900
                                                     Austin, Texas 78701
                                                     Tel/Fax: (512) 865-7950

                                                     ATTORNEYS FOR PLAINTIFF
                                                     BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 8
